Walton, J.
The court is of opinion that the nonsuit ordered in this case must be confirmed. It is true, as the learned counsel for the plaintiff contends, that the evidence discloses some of the usual badges of fraud which attend conveyances made for the purpos of hindering and delaying creditors. But the court is of opinion that these indicia of fraud are entirely neutralized by the fact that Henry S. Hagar was so largely indebted to his father’s estate, and that it was his mother’s duty as administratrix, to secure as much of that indebtedness as her son was able and willing to pay; that the jury would not have been justified in finding a fradulent and unlawful motive for an act which it was so manifestly the duty of the defendant to perform. Exceptions overruled.

Nonsuit confirmed.

Appleton, C. J., Dickerson, Barrows and Peters, JJ., concurred.
Daneorth, J., being interested, and Libbey, J., having been of counsel, did not sit.